This office action is in response to Applicants’ amendments/remarks received November 30, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-33, 38-40 are canceled.  Claims 34-37, 41-61 are under consideration.

Priority:  This application is a CON of U.S. Application 16546100, filed August 20, 2019, now U.S. Patent 10696720, which in turn is a CON of U.S. Application 16312901, filed December 21, 2018, which is a 371 of PCT/US2017/039133, filed June 23, 2017, which claims benefit of provisional application 62/354650, filed June 24, 2016.

Objections and Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-37, 41-47, 48-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10696720 (‘720).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘720 patent claims are drawn to methods of incorporating one or more unnatural nucleoside triphosphates into a nucleic acid molecule in an Escherichia coli cell comprising expressing in the Escherichia coli cell a PtNTT2 (SEQ ID NO: 4, 6, 8) comprising a deletion.

Reply:  Applicants’ remarks regarding the nonstatutory double patenting over the ‘720 patent claims are acknowledged.  However, the nonstatutory double patenting is maintained for the reasons noted above.

Claims 34-37, 41-47, 48-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20, 23-33 of copending Application No. 16591422 (‘422) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘422 application claim are drawn to methods of incorporating one or more unnatural nucleoside triphosphates into Escherichia coli cell comprising expressing in the Escherichia coli cell a nucleoside triphosphate transporter, i.e. PtNTT2.  Claim 17 of the ‘422 application recites the nucleoside triphosphate transporter comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 1 (where it is disclosed in the specification of the ‘422 application that SEQ ID NO: 1 is PtNTT2).  It is disclosed in Table 1 of the instant specification that SEQ ID NO: 4, 6, and 8 are variants of PtNTT2 (SEQ ID NO: 1).  Therefore, the nucleoside triphosphate transporters recited in the ‘422 application claim would reasonably comprise the variant PtNTT2 nucleoside triphosphate transporters of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ remarks regarding the provisional nonstatutory double patenting rejection over the ‘422 application have been considered but they are not persuasive.  The reasons for maintaining the provisional nonstatutory double patenting rejection are the same as previously noted and are incorporated herein.
As noted above, the nucleoside triphosphate transporters recited in the ‘422 application claims reasonably comprise the variant PtNTT2 nucleoside triphosphate transporters of the instant claims.
Applicants assert that SEQ ID NO: 1 of claim 17 of the ‘422 application itself is not at least 90% identical to SEQ ID NO: 4.
Applicants’ remarks are not persuasive.  As noted above, both the instant claims and claim 17 of the ‘422 application are drawn to methods of incorporating one or more unnatural Escherichia coli) comprising expressing in the Escherichia coli cell a PtNTT2.
The instant claims (i.e. claim 34) recite the nucleoside triphosphate transporter, among others, has an amino acid sequence with at least 90% identity to SEQ ID NO: 4.
Claim 17 of the ‘422 application recites the nucleoside triphosphate transporter comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 1.
It is disclosed that SEQ ID NO: 1 comprises SEQ ID NO: 4 of the instant application and has 99.8% or 100% identity to SEQ ID NO: 4.  See attached Appendix I.  It is noted that the ‘422 application is a CON of U.S. Application 15302874 (‘874), now U.S. patent 10513706 (‘706).
Therefore, the ‘422 application claims recite a nucleoside triphosphate transporter having an amino acid sequence with at least 90% identity to SEQ ID NO: 4, which is a nucleoside triphosphate transporter expressly recited in the instant claims.
Therefore, the nucleoside triphosphate transporters recited in the ‘422 application claim(s) would reasonably comprise the variant PtNTT2 nucleoside triphosphate transporters of the instant claims and/or in other words, both the instant claims and the ‘422 application claim(s) recite the same method of incorporating one or more unnatural nucleoside triphosphates into a nucleic acid molecule in a Escherichia coli cell comprising expressing in the Escherichia coli cell similar variant PtNTT2 nucleoside triphosphate transporters.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Marsha Tsay/Primary Examiner, Art Unit 1656                                                                                                                                                                                                                                                                                                                                                                                                                














Appendix I
US-15-302-874-1
; Publication No. US20170029829A1
; GENERAL INFORMATION
;  APPLICANT: Romesberg, Floyd
;  APPLICANT:Malyshev, Denis
;  TITLE OF INVENTION: IMPORT OF UNNATURAL OR MODIFIED NUCLEOSIDE TRIPHOSPHATES INTO
;  TITLE OF INVENTION:CELLS VIA NUCLEIC ACID TRIPHOSPHATE TRANSPORTERS
;  FILE REFERENCE: 46085-701.601
;  CURRENT APPLICATION NUMBER: US/15/302,874
;  CURRENT FILING DATE: 2016-10-07
;  PRIOR APPLICATION NUMBER: US 61/977,439
;  PRIOR FILING DATE: 2014-04-09
;  PRIOR APPLICATION NUMBER: US 61/977,430
;  PRIOR FILING DATE: 2014-04-09
;  NUMBER OF SEQ ID NOS: 50
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 575
;  ORGANISM: Phaeodactylum tricornutum

  Query Match             99.8%;  Score 2566;  DB 16;  Length 575;
  Best Local Similarity   100.0%;  
  Matches  510;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 GGSTVAPTTPLATGGALRKVRQAVFPIYGNQEVTKFLLIGSIKFFIILALTLTRDTKDTL 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         66 GGSTVAPTTPLATGGALRKVRQAVFPIYGNQEVTKFLLIGSIKFFIILALTLTRDTKDTL 125

Qy         62 IVTQCGAEAIA FLKIYGVLPAATAFIALYSKMSNAMGKKMLFYSTCIPFFTFFGLFDVFI 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 IVTQCGAEAIA FLKIYGVLPAATAFIALYSKMSNAMGKKMLFYSTCIPFFTFFGLFDVFI 185

Qy        122 YPNAERLHPSLEAVQAILPGGAASGGMAVLAKIATHWTSALFYVMAEIYSSVSVGLLFWQ 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        186 YPNAERLHPSLEAVQAILPGGAASGGMAVLAKIATHWTSALFYVMAEIYSSVSVGLLFWQ 245

Qy        182 FANDVVNVDQAKRFYPLFAQMSGLAPVLAGQYVVRFASKAVNFEASMHRLTAAVTFAGIM 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        246 FANDVVNVDQAKRFYPLFAQMSGLAPVLAGQYVVRFASKAVNFEASMHRLTAAVTFAGIM 305

Qy        242 ICIFYQLSSSYVERTESAKPAADNEQSIKPKKKKPKMSMVESGKFLASSQYLRLIAMLVL 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        306 ICIFYQLSSSYVERTESAKPAADNEQSIKPKKKKPKMSMVESGKFLASSQYLRLIAMLVL 365

Qy        302 GYGLSINFTEIMWKSLVKKQYPDPLDYQRFMGNFSSAVGLSTCIVIFFGVHVIRLLGWKV 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        366 GYGLSINFTEIMWKSLVKKQYPDPLDYQRFMGNFSSAVGLSTCIVIFFGVHVIRLLGWKV 425

Qy        362 GALATPGIMAILALPFFACILLGLDSPARLEIAVIFGTIQSLLSKTSKYALFDPTTQMAY 421
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        426 GALATPGIMAILALPFFACILLGLDSPARLEIAVIFGTIQSLLSKTSKYALFDPTTQMAY 485

Qy        422 IPLDDESKVKGKAAIDVLGSRIGKSGGSLIQQGLVFVFGNIINAAPVVGVVYYSVLVAWM 481
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        486 IPLDDESKVKGKAAIDVLGSRIGKSGGSLIQQGLVFVFGNIINAAPVVGVVYYSVLVAWM 545

Qy        482 SAAGRLSGLFQAQTEMDKADKMEAKTNKEK 511
              ||||||||||||||||||||||||||||||
Db        546 SAAGRLSGLFQAQTEMDKADKMEAKTNKEK 575